FORM 6-K SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of The Securities Exchange Act of 1934 For the month of April, 2012 (Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F.) Form 20-F X Form 40-F (Indicate by check mark whether the registrant by furnishing the information contained in this form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. ) Yes NoX (If "Yes" is marked, indicate below the file number assigned to registrant in connection with Rule 12g3-2(b): 82-. ) N/A Huaneng Power International, Inc. Huaneng Building, 4 Fuxingmennei Street, Xicheng District, Beijing, 100031 PRC This Form 6-K consists of: 1. An announcement regarding approval obtained on Huaneng Jiangsu Rudong Wind Power Generation Company Limited; and 2. An announcement regarding power generation increase of Huaneng Power International, Inc. (the “Registrant”) within China in the first quarter of 2012; Each made by the Registrant on April 13, 2012. Document 1 Hong Kong Exchanges and Clearing Limited and The Stock Exchange of Hong Kong Limited take no responsibility for the contents of this announcement, make no representation as to its accuracy or completeness and expressly disclaim any liability whatsoever for any loss howsoever arising from or in reliance upon the whole or any part of the contents of this announcement. OVERSEAS REGULATORY ANNOUNCEMENT APPROVAL OBTAINED ON JIANGSU RUDONG WIND POWER GENERATION COMPANY LIMITED WIND FARM PHASE I PROJECT This announcement is issued pursuant to Rules 13.09(1) and (2) of the Rules Governing the Listing of Securities on The Stock Exchange of Hong Kong Limited. Huaneng Power International, Inc. (the “Company”) announced that Huaneng Rudong Wind Power Generation Company Limited Wind Farm Phase I Project (the “Project”) (in which the company has controlling interest) was recently approved by the Development and Reform Commission of the Jiangsu Province. The Project will be constructed with generation capacity of 48MW. The total investment of the Project is estimated to be approximately RMB452 million, of which RMB120 million, or 25% of the total investment, will be project capital to be funded by Rudong Wind Power Generation Company Limited. The remaining investment will be funded by bank loans or from owners of the Project. By Order of the Board Huaneng Power International, Inc. Gu Biquan Company Secretary As at the date of this announcement, the directors of the Company are: Cao Peixi Shao Shiwei (Executive Director) (Independent Non-executive Director) Huang Long Wu Liansheng (Non-executive Director) (Independent Non-executive Director) Li Shiqi Li Zhensheng (Non-executive Director) (Independent Non-executive Director) Huang Jian Qi Yudong (Non-executive Director) (Independent Non-executive Director) Liu Guoyue Zhang Shouwen (Executive Director) (Independent Non-executive Director) Fan Xiaxia (Executive Director) Shan Qunying (Non-executive Director) Guo Hongbo (Non-executive Director) Xu Zujian (Non-executive Director) Huang Mingyuan (Non-executive Director) Beijing, the PRC 13 April 2012 Document 2 Hong Kong Exchanges and Clearing Limited and The Stock Exchange of Hong Kong Limited take no responsibility for the contents of this document, make no representation as to its accuracy or completeness and expressly disclaim any liability whatsoever for any loss howsoever arising from or in reliance upon the whole or any part of the contents of this document. POWER GENERATION WITHIN CHINA INCREASES BY 0.97% IN THE FIRST QUARTER OF 2012 This announcement is made pursuant to Rules 13.09(1) and (2) of the Rules Governing the Listing of Securities on The Stock Exchange of Hong Kong Limited. Huaneng Power International, Inc. (the “Company”) announces its power generation in the first quarter of 2012. According to the Company’s preliminary statistics, as of 31 March 2012, the Company’s total power generation within China on consolidated basis amounted to 76.166 billion kWh, representing an increase of 0.97% over the same period last year. Total electricity sold amounted to 71.818 billion kWh, representing an increase of 0.96% over the same period last year. The power generation growth of the Company in the first quarter is lower than the average growth rate nationwide, which is mainly attributable to the following reasons: The rapid growth of the power generation in Northwest China pushed up the level of the national’s growth rate, whereas the Company’s generating units are mainly installed in the coastal regions in Southeast China and east of Guangdong Province, which experienced relatively steady growth in the first quarter. The growth of the Company’s installed generation capacity is 2.9 percentage points lower than the national’s growth rate in first quarter of 2012 . This has reduced the Company’s power generation growth over the same period last year by approximately 2.76 percentage points. The tension in coal supply caused by safety incidents of local coal mines affected the power generation of the Company’s two power plants in Yunnan. The power generation and electricity sold by each of the Company’s domestic power plants in the first quarter of 2012 are listed below (in billion kWh): Domestic Power Plant Power generation in the first quarter of 2012 Power generation in the first quarter of 2011 Change Electricity sold in the first quarter of 2012 Electricity sold in the first quarter of 2011 Change Liaoning Province Dalian -1.29
